ORDER
Before AHRENS, C.J., and CRANDALL, J., and CHARLES B. BLACKMAR, Senior Judge.
PER CURIAM.
Defendant, Thomas Freeman, appeals his judgments of conviction, after a jury trial, for escape from confinement, kidnaping and armed criminal action. He was sentenced to twenty-five years for the escape conviction, a consecutive term of fifteen years for the kid-naping conviction and a concurrent term of fifteen years for the armed criminal action conviction. Defendant also appeals the denial of his Rule 29.15 motion after an evidentia-ry hearing.
As to defendant’s direct appeal, no jurisprudential purpose would be served by a written opinion. The judgments of conviction are affirmed. Rule 30.25(b).
The judgment of the motion court denying defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).
The parties have been furnished, for their use only, with a memorandum setting forth the reasons for this decision.